Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “receiving, by the network device and from a first network device of a core network, a first message that includes a network slice usage change value pertaining to a network slice of the network slices, wherein the network slice usage change value indicates a change in a number of end devices using the network slice over a time period; and calculating, by the network device, a network slice load value of the network slice based on the first message and the network slice usage information.”
 	Independent claim 9 requires “receive, from a first network device of a core network, a first message that includes a network slice usage change value pertaining to a network slice of the network slices, wherein the network slice usage change value indicates a change in a number of end devices using the network slice over a time period; and calculate a network slice load value of the network slice based on the first message and the network slice usage information.”
 	Independent claim 17 requires “receive, from a first network device of a core network, a first message that includes a network slice usage change value pertaining to a network slice of the network slices, wherein the network slice usage change value indicates a change in a number of end devices using the network slice over a time period; and calculate a network slice load value of the network slice based on the first message and the network slice usage information.”

 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477